       Case 1:18-cr-00457-AMD Document 39 Filed 03/14/19 Page 1 of 1 PageID #: 312

                            MINUTE ENTRY FOR CRIMINAL PROCEEDING

   BEFORE MAG. Mf/iTl/m            f.                              DATE:
   DOCKET NUMBER:                                                 FTR #: )i • ZM—
   DEFENDANT'S NAME
                 Present                 Not Present                 Custody               Bai

   DEFENSE COUNSEL                                                YiuJlCuJ                  ^./trfUhp
                           il Defender
                     Federal                           CJA    ^                 Retained

   A.U.S.A : ^^QlUU'9 |(^                                                CLERK: M.Sica
   INTERPRETER:                                                    (Language)

^Defyfidant arraigned on the: indictment v^uperseding indictment                    probation violation
        Defendant pleads NOT GUILTY to ALL counts.
        DETENTION HEARING Held.                          Defendant's first appearance.
                  Bond set at
          Defendant    released     held pending satisfaction of bond conditions.
                Defendant advised of bond conditions set by the Court and signed the bond.
                  Surety (ies) sworn, advised of bond obligations by the Court and signed the bond.
                 (Additional) surety/ies to co-sign bond by
          After hearing, Court orders detention in custody.          Leave to reopen granted
          Temporary Order of Detention Issued. Bail Hearing set for

        At this time, defense counsel states on the record that the defendant does not have a bail
              application / package. Order of detention entered with leave to reapply to a Magistrate
            or to the District Court Judge to whom the case will be assigned.
        Order ofExcludable Delay/Speedy Trial entered. Start                 Stop

          Medical memo issued.

        Defendant failed to appear, bench warrant issued

             Status conference set for                 @ 'iO        before Judge                     .
   Other Rulings:
